Name: Commission Regulation (EC) No 1243/95 of 31 May 1995 amending for the second time Regulation (EEC) No 586/93 providing for an exception in respect of the volatile acid content of certain wines
 Type: Regulation
 Subject Matter: food technology;  beverages and sugar
 Date Published: nan

 Avis juridique important|31995R1243Commission Regulation (EC) No 1243/95 of 31 May 1995 amending for the second time Regulation (EEC) No 586/93 providing for an exception in respect of the volatile acid content of certain wines Official Journal L 121 , 01/06/1995 P. 0064 - 0064COMMISSION REGULATION (EC) No 1243/95 of 31 May 1995 amending for the second time Regulation (EEC) No 586/93 providing for an exception in respect of the volatile acid content of certain winesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by the Act Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular Article 66 (4) thereof, Whereas Article 66 of Regulation (EEC) No 822/87 fixes the maximum volatile acid content of wine; whereas provision may be made for exceptions for certain quality wines psr which have undergone ageing for at least two years or have been prepared by special methods; whereas certain quality wines psr originating in Tuscany, the Bordeaux region and south-western France have a volatile acid content higher than that provided for in Article 66 of Regulation (EEC) No 822/87 as a result of ageing for more than two years or other techniques; whereas, if the abovementioned wines are to continue to be prepared by the traditional methods which enable them to acquire their characteristic properties, provision should be made for an exception to Article 66 (1) of Regulation (EEC) No 822/87; Whereas, for the sake of clarity, these exceptions should be incorporated into Commission Regulation (EEC) No 586/93 (3), as last amended by Regulation (EC) No 1252/94 (4), which brings together in a single text all the exceptions provided for in respect of volatile acidity; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Article 1 of Regulation (EEC) No 586/93 is hereby amended as follows: 1. the following three indents are added to point (b): '- Monbazillac, - JuranÃ §on, - Pacherenc de Vic Bihl.`; 2. the following indent is inserted after the first indent of point (c): '- "Bianco dell'Empolese" quality wines psr designated as "vin santo".` Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 May 1995. For the Commission Franz FISCHLER Member of the Commission